Citation Nr: 1443157	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  11-01 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a compensable rating for service-connected impotence.

2.  Entitlement to service connection for residuals of a left knee injury.

3.  Entitlement to service connection for sleep apnea as secondary to service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for bilateral pes planus.

5.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for prostatitis.

6.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for allergies.

7.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for headaches.

8.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for tinnitus


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, as well as a June 2009 rating decision by the RO in Albuquerque, New Mexico, where jurisdiction presently resides.  

The Veteran's claim file is electronic and the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.

The service connection claims and claims to reopen are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran submitted a July 2013 statement stating that he wished to withdraw his claim seeking an increased rating for impotence.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to a compensable rating for service-connected impotence.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2013).  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (d)(5) (West 2002); 38 C.F.R. § 20.202 (2013).  A Substantive Appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a Statement of the Case (SOC) is furnished to the Veteran.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200 (2013).  An appeal may be withdrawn, by the appellant or by an authorized representative, in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (a), (b)(3) (2013). 

The Veteran submitted a July 2013 written statement indicating that he wished to withdraw his claim seeking an increased rating for service-connected impotence.  As the Veteran has withdrawn his appeal as to this issue, there remains no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board has no further jurisdiction in this matter, and the claim is dismissed.


ORDER

The appeal of entitlement to a compensable rating for service-connected impotence is dismissed.


REMAND

The Veteran initially requested a Board hearing in Washington, D.C., as marked on his January 2011 VA Form 9 (substantive appeal).  Then, in a June 2012 statement, the Veteran stated that he wished to withdraw his request for a Board hearing in Washington, D.C.  Instead, the Veteran asked to be scheduled to appear at a "BVA hearing with a travel board judge."  The Board finds no evidence that this request has been withdrawn or that the hearing has been scheduled.  Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person. As the Veteran has not yet been afforded the opportunity to offer testimony on the issue on appeal, and because the RO schedules Board video-conference and Travel Board hearings, a remand of this matter to the RO for scheduling of the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the earliest available opportunity.  Notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2013).  After the hearing, return the claims file to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


